Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
3.	Claims 17 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiso et al. (US 2003/0083393 A1) in view of JP 2003-82052 and Farkas et al. (‘555) and further in view of Meier (‘801).
Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such as odor and fogging.  Furthermore, within paragraphs [0026], [0029], and [0031], Kiso et al. further disclose these catalysts may be used in combination with additional catalysts, wherein amine catalysts, such as triethylenediamine are disclosed.  
4.	Though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, the position is taken that the use of methyl substituted triethylenediamines as polyurethane foam catalysts was known at the time of invention as evidenced by Farkas et al. at column 2, lines 20-29 and column 4, line 2 and the use of hydroxyl functional triethylenediamines as urethane catalysts was known at the time of invention, as evidenced by JP 2003-82052.  See abstract.  Accordingly, in view of the structural similarity between the triethylenediamine derivatives of the two secondary references and their similar, if not equivalent, utilities, the position is taken that it would have been obvious to employ the instantly claimed hydroxymethyl substituted triethylenediamine as the additionally disclosed catalyst within the primary reference.  This position is bolstered by the disclosed use of the structurally similar triethylenediamine within the primary reference and the disclosed advantages of utilizing functional group containing catalysts, such as those corresponding to applicants’ compound (B).  Meier discloses hydroxyalkyl group-containing triethylenediamines that correspond to those claimed at column 11, lines 46-51 and column 12, lines 59, and has been relied upon to establish that the compounds at issue existed at the time of invention.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in possession of this knowledge would have found it obvious to determine the optimal combination and ratio range.
5.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neff et al. (US 2004/0014829 A1) in view of Kiso et al. (US 2003/0083393 A1) further in view of JP 2003-82052 and Farkas et al. (‘555) and further in view of Meier (‘801).
Neff et al. disclose the production of polyurethane foams, wherein polyisocyanates are reacted with polyols having hydroxyl values 20-100 in the presence of catalysts, such as triethylenediamine, and blowing agents, such as water.  Furthermore, Neff et al. disclose the use of diethanolamine as a reactant.  See paragraphs [0047], [0049], [0050], [0052], [0055], [0067], and [0068].
6.	Though Neff et al. fail to disclose the use of the instantly claimed catalyst composition, the position is taken that its use to produce the disclosed polyurethane would have been obvious for the following reasons.  Firstly, Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such as odor and fogging.  Furthermore, within paragraphs [0026], [0029], and [0031], Kiso et al. further disclose these catalysts may be used in combination with additional catalysts, wherein amine catalysts, such as triethylenediamine are disclosed.  Secondly, though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, the position is taken that the use of methyl substituted triethylenediamines as polyurethane foam catalysts was known at the time of invention as evidenced by Farkas et al. at column 2, lines 20-29 and column 4, line 2 and the use of hydroxyl functional triethylenediamines as urethane catalysts was known at the time of invention, as evidenced by JP 2003-82052.  See abstract.  Accordingly, in view of the structural similarity between the triethylenediamine derivatives of the two secondary references and their similar, if not equivalent, utilities, the position is taken that it would have been obvious to employ the instantly claimed hydroxymethyl substituted triethylenediamine as the additionally disclosed catalyst within Kiso et al.  This position is bolstered by the disclosed use of the structurally similar triethylenediamine within the primary reference and the disclosed advantages within Kiso et al. of utilizing functional group containing catalysts, such as those corresponding to applicants’ compound (B).  Meier discloses hydroxyalkyl group-containing triethylenediamines that correspond to those claimed at column 11, lines 46-51 and column 12, lines 59, and has been relied upon to establish that the compounds at issue existed at the time of invention.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in possession of this knowledge would have found it obvious to determine the optimal combination and ratio range.  Lastly, given the advantages of using chemically incorporable catalyst compositions and in view of the aforementioned rationale concerning the use of blends of the claimed catalysts, the position is ultimately taken that it would have been obvious to produce the polyurethanes of the primary reference using the claimed catalyst blend to obtain polyurethanes free of amine catalyst emissions. 
7	Regarding applicants’ argument “1” within page 6 of the response of 21 June 2022, applicants’ argument fails to appreciate why Meier has been relied upon.  As stated within the rejections, Meier has been relied upon solely to establish that hydroxymethyl triethylenediamine was known at the time of invention.  Applicants’ argument neither appreciates nor adequately addresses the examiner’s position as a whole or the relied upon teachings within all of the cited references.   
8.	Claims 17 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiso et al. (US 2003/0083393 A1) in view of Listemann et al. (US 5,710,191).
Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such as odor and fogging.  Furthermore, within paragraphs [0026], [0029], and [0031], Kiso et al. further disclose these catalysts may be used in combination with additional catalysts, wherein amine catalysts, such as triethylenediamine are disclosed.  
9.	Though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, hydroxymethyl triethylenediamine was known to have catalytic activity in the production of polyurethanes at the time of invention, as evidenced by Listemann et al. at column 8, lines 17-20 and 30-35.  Given the presence of the reactive group, one would have expected the compound of Listemann et al. to be chemically incorporable in the same manner as the inventive catalysts of Kiso et al.  Also, given the structural similarity to the aforementioned triethylenediamine of Kiso et al., the position is taken that it would have been obvious to use hydroxymethyl triethylenediamine as the additionally disclosed catalyst within the Kiso et al. reference, so as to obtain a catalyst composition having improved chemical incorporability.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in possession of this knowledge would have found it obvious to determine the optimal combination and ratio range.
10.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neff et al. (US 2004/0014829 A1) in view of Kiso et al. (US 2003/0083393 A1) and further in view of Listemann et al. (US 5,710,191).
Neff et al. disclose the production of polyurethane foams, wherein polyisocyanates are reacted with polyols having hydroxyl values 20-100 in the presence of catalysts, such as triethylenediamine, and blowing agents, such as water.  Furthermore, Neff et al. disclose the use of diethanolamine as a reactant.  See paragraphs [0047], [0049], [0050], [0052], [0055], [0067], and [0068].
11.	Though Neff et al. fail to disclose the use of the instantly claimed catalyst composition, the position is taken that its use to produce the disclosed polyurethane would have been obvious for the following reasons.  Firstly, Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such as odor and fogging.  Furthermore, within paragraphs [0026], [0029], and [0031], Kiso et al. further disclose these catalysts may be used in combination with additional catalysts, wherein amine catalysts, such as triethylenediamine are disclosed.  Though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, hydroxymethyl triethylenediamine was known to have catalytic activity in the production of polyurethanes at the time of invention, as evidenced by Listemann et al. at column 8, lines 17-20 and 30-35.  Given the presence of the reactive group, one would have expected the compound of Listemann et al. to be chemically incorporable in the same manner as the inventive catalysts of Kiso et al.  Also, given the structural similarity to the aforementioned triethylenediamine of Kiso et al., the position is taken that it would have been obvious to use hydroxymethyl triethylenediamine as the additionally disclosed catalyst within the Kiso et al. reference, so as to obtain a catalyst composition having improved chemical incorporability.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in possession of this knowledge would have found it obvious to determine the optimal combination and ratio range.  Lastly, given the advantages of using chemically incorporable catalyst compositions and in view of the aforementioned rationale concerning the use of blends of the claimed catalysts, the position is ultimately taken that it would have been obvious to produce the polyurethanes of the primary reference using the claimed catalyst blend to obtain polyurethanes free of amine catalyst emissions. 
12.	Applicants’ arguments “2” and “3”, set forth within pages 7 and 8, respectively, of the response filed 21 June 2022 have been considered, as well as the 37 CFR 1.132 declaration filed 21 June 2022.  However, they are not sufficient to overcome the prior art rejections.  Despite applicants’ arguments, the response fails to address the reliance on the teachings of Kiso et al. concerning the use of catalyst combinations to produce polyurethane compositions.  Though applicants’ arguments are concerned primarily with Listemann et al., it is noted that applicants’ relied upon disclosures within Listemann et al. fail to disclose the use of the claimed/argued catalyst combinations.  Accordingly, it is not seen that applicants’ arguments concerning the relative strength or weakness of the catalysts of Listemann et al., not used in combination with other catalysts, such as those of Kiso et al.,  are pertinent to the issues at hand.  In fact, it can be legitimately argued that applicants’ table within paragraph 25 of the declaration serves to support the examiner’s position and the relied upon teachings within Kiso et al., because it demonstrates that the two catalyst combination systems, which are closer to the teachings of Kiso et al than Listemann et al., behave similarly.  This is something that would have been reasonably expected from the teachings of Kiso et al.  Furthermore, the argued examples are not commensurate in scope with the claims in terms of reactant species or component amounts, including ratios of the catalyst species.  Accordingly, even if the exemplified results were considered unexpected, which they are not, the examples are insufficient to establish an adequate showing for the scope of the claims. 
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765